DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 18 June 2021.  Claims 24-26, 29, 31, 32, 34, 38, 39, 48, 49, 51, 58, 61, 62, and 69-80 are currently under consideration.  The Office acknowledges the amendments to claims 29, 34, 38, 39, 48, 49, 58, 62, 69, and 72-74, as well as addition of new claims 79 and 80.

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claim 22 directed to an invention non-elected without traverse.  Accordingly, claim 22 has been cancelled.

Allowable Subject Matter
Claims 24-26, 29, 31, 32, 34, 38, 39, 48, 49, 51, 58, 61, 62, and 69-80 are allowed.
The following is an examiner’s statement of reasons for allowance: most similar prior art methods seek to inhibit closure/constriction of blood vessels by using radiation, rather than promoting such closure/constriction.  It is known to use low levels of radiation to promote closure/constriction, but typically with implantable devices (Turnland, cited in the previous Office action; Raymond et al., U.S. No. 6,626,928) that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791